EXHIBIT 10.3

AMENDMENT TO TRANSITION SERVICES AGREEMENT

 

THIS AMENDMENT TO TRANSITION SERVICES AGREEMENT (“Amendment”) is executed as of
the date set forth below by and between Cash America International, Inc., a
Texas corporation (“Cash America”), and Enova International, Inc., a Delaware
corporation (“Enova”).

 

WHEREAS, Cash America and Enova entered into that certain Transition Services
Agreement dated November 12, 2014 (the “Agreement”) whereby Cash America agreed
to provide certain Services to Enova;

 

WHEREAS, the term of the Agreement currently expires on November 12, 2015;

 

WHEREAS, Enova has requested and Cash America has agreed to extend the term of
the Agreement with respect to specific Services.

 

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.Extension of Term. The term of the Agreement is hereby extended through, and
shall expire on, December 31, 2015.  The period beginning November 13, 2015 and
ending December 31, 2015 is referred to herein as the “Extended Term”.  

 

2.Limited Services. During the Extended Term only the following Services will be
provided by Cash America:

 

 

(a)

Lawson (Infor) Software: Provide existing users with view-only access to all
historical information for Enova related companies;

 

 

(b)

ImageNow Software: Provide existing users with view-only access to all
historical invoices, journal entries and reconciliations for Enova; and

 

 

(c)

Hyperion Essbase Software: Provide access for up to ten (10) named users to the
Enova FinPL cube, maintain Enova’s forecast and budget scenarios for up to ten
(10) named users, allowing such users to perform the lock and send function,
calculations and other current functionality; and perform any required cube
maintenance needed to support the foregoing activities.

 

3.Service Fees and Reimbursements. The total amount of Service Fees for the
Extended Term is $25,000.00.  In addition, pursuant to Section 3.1 of the
Agreement, Enova will reimburse Cash America for out-of-pocket costs incurred by
Cash America to provide the Services during the Extended Term, which as of the
Effective Date (defined below) include $24,165.12 for additional software
licenses and use rights.  Enova shall pay $49,165.12 (the Service Fees and
reimbursable expenses) to Cash America within five (5) business days after the
Effective Date.

 

4.No Further Extensions. Enova acknowledges and agrees that it does not have any
right, and Cash America has no obligation, to extend or renew the Agreement
beyond the Extended Term.  Any

1

 

--------------------------------------------------------------------------------

request by Enova to extend the term of the Agreement beyond the Extended Term
may be accepted or rejected by Cash America in its sole and absolute discretion,
for any reason or no reason.  However, if Cash America agrees to extend the term
of the Agreement the Service Fee will not be less than $25,000 per month.     

 

5.Ratification. Except as expressly described herein, the Agreement is hereby
ratified and remains in full force and effect as written.

 

6.Defined Terms. Capitalized terms used but not defined in this Amendment shall
have the meanings given such terms in the Agreement.

 

7.Counterparts.  This Amendment may be executed in separate counterparts, each
of which will be deemed an original and all of which, when taken together, will
constitute one and the same agreement. Any signature affixed to this Amendment
by a party hereto may be delivered by such party to the other party via
electronic or facsimile transmission and any party’s signature affixed to this
Amendment that is delivered to the other party via an electronic or facsimile
transmission shall be treated as an original signature to this Amendment and
will constitute an original counterpart of this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of November 5, 2015 (the “Effective Date”).

 

CASH AMERICA INTERNATIONAL, INC.

 

 

By: /s/ Curtis Linscott

Name:Curtis Linscott

Title:EVP

ENOVA INTERNATIONAL, INC.

 

 

By: /s/ Robert Clifton

Name:Robert Clifton

Title:VP and CFO

 

2

 